Title: To Thomas Jefferson from Tench Coxe, 6 August 1791
From: Coxe, Tench
To: Jefferson, Thomas



Augt. 6th. 1791

Mr. Coxe has the honor to inclose to the Secretary of State the account of all the payments for lands, which have been made to the United States prior to this day being Drs. 687,563 70/100.

The contract for land intended to have been made between the United States and Messrs. Flint and Parker, as will appear by reference to their letter of 18th. Octr. 1787 and to the resolution of Congress of the 22d of the same month, was not carried into execution, nor has any money been paid on that Account. It is represented as a project which the proposers abandoned before they took any step by which they became bound, and it is not perceived that it can be considered in any other light (see appendix to 12 Vol. Journ: of Congress, pages 226 and 227). The Survey of the tract on Lake Erie, included in the Cession of New York to the U.S. and since sold to Pennsylvania (See Congress’s Journals 6th. June and 4th. Sept. 1788) has been completed. The Quantity of land proves to be 202,187 acres, agreeably to a return of survey, which accompanies this letter. That return however is so far deficient in the requisite notations of the length of some of the boundary lines, that a correct description of them cannot be made. This is very material and may give rise to questions of considerable importance hereafter. On the return of Mr. Ellicott from the Patowmac the field notes &ca. which have been requested are expected to be furnished to the Treasury.
The account for this purchase has been delayed first by the Vacancy in the Comptrollers office and afterwards in that of the Auditor. Some correspondence towards an adjustment of the demand has taken place between the Governor of Pennsylvania and the Secretary of the Treasury.
The contract proposed by Col. George Morgan was not completed, no money was paid, nor does there appear any reason to expect the object will be further pursued by him. The United states as it appears, possess nothing obligatory on Mr. Morgan.
The quantity of lands in the western Territory sold at new York is exactly 150,896 As. for which the whole purchase money has been received, as stated in the Registers account rendered herewith.
The resolution of Congress of 12th. Augt. 1790 appears applicable only to the purchase of the Ohio Company, that of the Scioto Association, and that of John C. Symmes and his Associates, called the Miami Company. The Survey of the Ohio Company’s tract is among the papers transmitted on the 21 June and will be found complete, except the line which is required to coincide with the western boundary of the 17th. range of Townships, and that which is to run from the Northern termination of this line due East to the western boundary of the 7th. range of Townships. In the Month of May and again in August 1790 the Secretary of the Treasury wrote to the Deputies of the late Geographer to press their return of the surveys executed by them which they made at the Treasury in the Autumn of that year when one of them Israel Ludlow was further instructed to proceed agreeably to the approved resolution of Congress of the 12th. of August to execute all such parts of the Surveys of the lands comprized in the purchases abovementioned as were not given to him or his associate in orders by the late Geographer, or which were necessary to the complete execution of the intentions of the legislature.
Part of the lines of the Scioto company have been also run, and will be found among the papers transmitted on the 21st. June. The Survey will be completed by the running of the two lines mentioned under the head of the Ohio Company.
The lines of the Miami company remain to be run and were, as before mentioned, given in orders to Mr. Ludlow in the autumn of 1790, soon after the Resolution of Augt. on his arrival at the seat of Government, whither he had been previously directed to repair.
Letters from Mr. Ludlow the last of the 20th. May have been recd. by the Secretary of the Treasury informing him that the Indian hostilities have hitherto prevented his executing any part of the work except the survey of the South Boundary of the Miami tract, of which however he has not yet transmitted a return. A letter desiring that this return may be sent forward has been written to him.
There are some purchases which have been made by Individuals with what degree of regularity and effect remains to be determined, but which appear to merit inspection in taking a View of the Western Territory. The purchase of Illinois company, and the purchase of the Ouabache company now united under the two names of which a particular account can be given, so far as regards the claims and pretensions of the purchasers, by Judge Wilson, who is concerned in both. A report of a Committee of Congress on these claims will be found in the Journals Congress for 1781. A conference with the Attorney General appears highly expedient, he having had those claims under official Consideration. The two Yazou companies, the Grants and Contracts under N. Carolina within the Country now constituting the Government South of the Ohio, the lands reserved for the line of Virginia by that State, the Connecticut tract west of Pennsylvania, and the military rights acquired by service in the late war are objects that appear to merit examination. Mr. Coxe refrains from Remark upon them having no authentic information in either of the Cases but what is to be found in the journals and acts of Congress.
 
